Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 21, 2014

                                       No. 04-13-00854-CV

                   ESTATE OF MARTHA JANE VALDEZ, DECEASED,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2008-PC-3026
                       The Honorable John D. Hutchinson, Judge Presiding

                                          ORDER
       Appellant Jerry Valdez seeks to appeal the trial court’s order signed on September 9,
2013 titled “Order Requiring Joinder of the Heirs of the Decedent as Parties to the Cause.”
Although the order provides that Valdez’s application for probate of the will of Martha Jane
Valdez will be dismissed in the event that Jerry Valdez fails to join as parties to the case the heirs
of Martha Jane Valdez, the clerk’s record does not actually contain an order dismissing the
application.

        Appellate courts have jurisdiction over appeals from final judgments and appeals from
certain designated interlocutory orders. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195
(Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal may
be taken only from a final judgment.”); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West
2008) (designating appealable interlocutory orders).

        Because the September 9, 2013 order does not dispose of all pending claims and parties
in the underlying action, and no severance order appears in the record, the September 9, 2013
order appears to be interlocutory. See Lehmann, 39 S.W.3d at 200; City of Beaumont v.
Guillory, 751 S.W.2d 491, 492 (Tex. 1988). It is therefore ORDERED that appellant show cause
in writing within 15 days of the date of this order why this appeal should not be dismissed for
lack of jurisdiction. All appellate deadlines are suspended pending our determination of whether
we have jurisdiction over this appeal.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court